Citation Nr: 0523204	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decisions by the Roanoke, 
Virginia Regional Office of the Department of Veterans 
Affairs, which awarded the veteran service connection for 
degenerative joint disease of the left knee with a 10 percent 
evaluation and service connection for degenerative joint 
disease of the right ankle with a 10 percent evaluation.  The 
veteran requests higher ratings.

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing at the RO in August 2004.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran was afforded a VA 
examination in October 2001 for his left knee disability.  He 
was also afforded a VA examination in October 2002 for his 
right ankle disability.  Further, in August 2003, the veteran 
underwent a VA examination for his left knee and right ankle 
disabilities.  In his July 2004 statement, the veteran's 
representative argued that the August 2003 examination failed 
to adequately assess all pertinent functional impairment, 
such as functional impairment on repeated use, during flare-
ups and due to incoordination, weakened movement and excess 
fatigability.  The Board notes that the October 2001 and 
October 2002 examinations also failed to assess all pertinent 
functional impairment.  Therefore, it is averred that these 
examination reports are not adequate for rating purposes.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).

In addition, during the veteran's August 2004 travel board 
hearing, he testified that he received all of his medical 
treatment from the VA medical center in Richmond, Virginia.  
However, the veteran's VA outpatient medical records are not 
associated with the claims folder.  Therefore, the Board 
finds that the veteran's VA medical records should be 
obtained and associated with the claims folder to determine 
the severity of his service-connected disabilities.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's VA 
outpatient medical records from the 
Richmond, Virginia VA medical center, 
dated from September 2000 to the present.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
left knee and right ankle disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

Left Knee Disability
Specifically for the left knee 
disability, the physician should describe 
all symptomatology due to the veteran's 
left knee disability.  Any indicated 
studies, including range of motion 
testing in degrees, should be performed.  
Any ankylosis of the knee should be 
identified, and if ankylosis is present 
the physician should indicate the degree 
to which the joint is ankylosed.  

The physician should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of the left knee.  The 
physician should also determine whether 
the knee locks, and if so, the frequency 
of the locking.  Further, the physician 
should determine whether there is 
effusion in the joint and the frequency 
and severity of the effusion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

Right Ankle Disability
Specifically for the right ankle 
disability, all indicated testing, 
including X-rays and range of motion 
studies, should be accomplished, and the 
examiner should identify all right ankle 
pathology found to be present.  The 
examiner must either rule in or exclude 
diagnoses of ankylosis of the right 
ankle.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's left knee and 
right ankle disabilities, the RO should 
ensure that the appropriate diagnostic 
criteria are addressed.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


